Case: 12-10565    Document: 00512153281      Page: 1   Date Filed: 02/22/2013




          IN THE UNITED STATES COURT OF APPEALS
                   FOR THE FIFTH CIRCUIT  United States Court of Appeals
                                                   Fifth Circuit

                                                                   FILED
                                                                 February 22, 2013
                                 No. 12-10565
                               Summary Calendar                   Lyle W. Cayce
                                                                       Clerk

UNITED STATES OF AMERICA,

                                            Plaintiff-Appellee

v.

LIANDIO JOSE RIOS, III, also known as Leon Rios,

                                            Defendant-Appellant


                 Appeals from the United States District Court
                      for the Northern District of Texas
                            USDC No. 5:99-CR-11-1


Before WIENER, ELROD, and GRAVES, Circuit Judges.
PER CURIAM:*
      Liandio Jose Rios, III, appeals the district court’s revocation of his
supervised release. The district court revoked Rios’s supervised release because
he (1) traveled outside of the judicial district without permission, (2) associated
with a convicted felon, (3) failed to allow his probation officer to conduct an
employment visit, and (4) failed to notify his probation officer that Rios had been
questioned by police. He argues only that the evidence was insufficient to prove



      *
      Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion
should not be published and is not precedent except under the limited
circumstances set forth in 5TH CIR. R. 47.5.4.
    Case: 12-10565     Document: 00512153281      Page: 2    Date Filed: 02/22/2013

                                  No. 12-10565

that he violated the conditions of his supervised release by not allowing his
probation officer to conduct an employment visit; Rios does not challenge on
appeal the district court’s revocation based on the additional violations. Rios
appears to argue that if the evidence was insufficient, then the district court’s
reasons for the revocation were likewise insufficient.
      Because Rios has failed to identify any error in the district court’s analysis
in connection with the revocation on the remaining three violations, it is the
same as if he had not appealed these issues. Brinkmann v. Dallas County
Deputy Sheriff Abner, 813 F.2d 744, 748 (5th Cir. 1987). Each of the additional
violations provides an adequate ground for revocation, and Rios has failed to
address them on appeal; thus, Rios has not established that the court committed
error, plain or otherwise, in revoking his supervised release. See Puckett v.
United States, 556 U.S. 129, 135 (2009).
      Accordingly, the district court’s judgment is AFFIRMED.




                                         2